DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-3, 5, 8, 9, 11-18, 20-38, 40-43, 45-51 and 53-57 are pending; claims 1, 2, 5, 25, 55 and 56 are amended; claims 4, 6, 7, 10, 19, 39, 44 and 52 are cancelled; claims 27-38, 40-43 and 45-50 are withdrawn; and claim 57 is newly added. Claims 1-3, 5, 8, 9, 11-18, 20-26, 51 and 53-57 are subject to examination below.

Priority
The present application was filed 05/29/2015; acknowledgement is made of Applicant’s claim of benefit under 35 U.S.C. 119(e) to provisional application No. 62/067,702, filed 10/23/2014.

Information Disclosure Statement
The information disclosure statements (IDS) filed 03/30/2021 and 04/23/2021 are considered, initialed and are attached hereto.

Withdrawn Objections/Rejections
The previous objection to the drawings (Figure 2) is withdrawn in response to replacement drawings filed 03/30/2021.
The previous objections to claims 55 and 56 are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claim 2 under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claim.
The previous rejection of claim 25 under 35 U.S.C. 112(d) is withdrawn in response to Applicant’s amendments to the claim.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 56 recites “The immunoassay device of claim 5, further comprising a buffer module containing an extraction buffer”, the claim language is reciting a buffer module containing an extraction buffer as a component of the immunoassay device (is reciting the structure that is the buffer module as part of the lateral flow immunoassay device). Applicant indicates support for the amendments to the claims throughout the application as filed, including the claims as filed (see remarks 03/30/21, at pages 12-13), in particular see Applicant indicates support at the originally filed specification pages 10 and 32, Figures 4A-4D and in Example 4). However, while the originally filed specification does support providing the extraction buffer in a structure referred to as a “buffer module”, the specification does not support the buffer module as part of the lateral flow device.  See for example Figure 4A-4D, the buffer provided in a module 70. See also pages 10 and 32 of the specification, referring to said buffer module shown in the figures as a separate component from the lateral flow device (e.g., a kit described as comprising a device and a buffer module), and also Example 4, referring to immersion of a capillary into the extraction buffer (also referencing the figures which show the buffer provided at the buffer module, the buffer module a separate component/structure from the lateral flow device). Claim 56 depends from claim 5 which is directed to a lateral flow device; the claim language “further comprising a buffer module” is reciting the structure that is a buffer module as an additional part of the device claimed.

Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 51, 53, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Rutter et al. US PG Pub No. 2011/0070658A1 in view of Walker et al., US PG Pub No. 2011/0117670A1, Eisinger et al., US Patent No. 4,943,522A1, Davis et al., US PG Pub No. 2009/0203059A1 and Harlow & Lane  (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, Pages 72-76.
Rutter et al. teach an immunoassay system comprising capture antibody having an affinity to HbA, HbS and HbC (see para [0041], Rutter teaching embodiments comprising a mixture of antibodies specific for variants of hemoglobin HbA, HbA2, HbF, HbC, HbD, HbE and HbS), the mixture thereby addressing each immobilized on a substrate in a configuration wherein simultaneous detection and visualization of presence of each is provided (see the capture antibodies located on the same device in a capture zone(s), see paras [0017], [0018], [0023], [0055]-[0057], thereby allowing binding and visualization to occur simultaneously), the system of Rutter’s invention also comprises a conjugated detector antibody that binds hemoglobin generally (e.g., paras [0013], [0016] and [0057]), and further the system comprising a capture reagent that serves as a control (para [0023]).
Although Rutter does teach capture and detection of hemoglobin, including hemoglobin variants other than glycated hemoglobin, Rutter fails to teach the system capable of detection of 
Walker et al. also teach an invention that determines variants and the glycated forms of hemoglobin (abstract). Walker teach hemoglobin variants affect immunologically determined levels of glycated hemoglobin, Walker teach it is important to know the presence of variants and their proportions relative to HbA as well as the presence of thalassemias to achieve a proper determination of glycemic control for those suffering from diabetes (see para [0006]). The invention of Walker discloses systems/antibodies having selective binding for multiple hemoglobin variants, their invention teaching monoclonal antibodies that bind the HbA, HbS, and HbC antigens (see for example paras [0027], [0040], [0047], [0107], [0108], [0113], [0114], Table 1, Example 2, referencing antibodies that bind each of the variants as claimed). See e.g. Example 2, para [0113], Walker teach an immunoassay comprising antibodies of the invention (as indicated above, said capture antibodies coupled to beads) and further a detection antibody (para [0114]) conjugated to a detectable moiety (phycoerythrin-labeled antibody for hemoglobin).
Regarding the detection antibody, Walker does teach a detector antibody that is a labeled universal detection antibody (an antibody that binds all hemoglobin species) (para [0044]). Walker teaches the detection antibody as a pan reactive antibody (see starting at paras [0072] to para [0078], antibodies that bind the multiple forms of Hb, antibodies that bind at the N-terminal region, but in a region absent the known position of the variant residue that distinguishes the species of variants).Walker indicate such antibodies were well known, that any number of immunogens can be used in order to obtain them, for example antibodies that bind the β and α epitopes (e.g., paras [0074], [0075]). See also paras [0073]-[0078]). At para [0078], Walker does 
Additionally, regarding the variant residues, Walker does teach the variation which distinguishes between the different hemoglobin specie (HbA, HbS and HbC) as being a varied amino acid residue in the N-terminal region of the beta chain (para [0041]); see previously cited above, Walker does address the different capture antibodies as claimed. See at para [0026] Walker teach detection of multiple hemoglobin variants (two or more) in multiplex manner.
Eisinger et al. teach an example of an immunochromatographic apparatus/system comprising a porous membrane for promoting lateral flow as an assay substrate (see abstract), the substrate comprising an affixed specific binding member for capture of an analyte described as an indicator zone, see col. 5, lines 12-18). See at col. 5, lines 12-18 Eisinger teach a membrane may contain multiple indicator zones to detect different analytes (see also col. 11, lines 45-48, col. 16, lines 60-65 and Figure 9). See also col. 18, starting at line 10, Eisinger teach detection performed relying on detectable particles (see lines 19-39), and further using non particulate labels (such as enzymes) col. 18 starting at line 61 to col. 19.
Davis is another example of a lateral flow immunoassay device (see abstract and Figure 1) structurally similar to that as taught by the combination of the cited prior art above (a chromatographic assay device which operates on the principle of lateral flow of fluid as in Rutter and Eisinger); see at para [0008] Davis teach providing a control band (immobilized anti-IgG) at the substrate device, specifically providing excess labeled antibody, such that even if the targeted analyte is present in the sample, there is sufficient labeled species present to ensure some passes beyond the capture band. Davis teach as such, whether or not the analyte is present, some labeled 
Harlow & Lane also provide extensive guidance for producing highly specific antibodies that recognize antigens by using peptides as immunogens; noting that this approach has the advantage in that particular regions of a protein can be targeted specifically for antibody production (page 73). Harlow & Lane teach that carboxy terminal sequences are often exposed and can be targeted for producing antibodies; surprisingly high percentage of the resulting antibodies will recognize the native protein (see pages 75-76). As to the size of the peptide, Harlow & Lane suggest using peptides of about 10-15 amino acids in length (page 76).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral flow immunochromatographic device of Rutter, the device having capture antibodies for each of the hemoglobin variants as indicated, so that each of the different capture antibodies specific to the variants is located in its own indicator zone in the capture region, as in Eisinger, thereby allowing the simultaneous detection and visualization of each of the hemoglobin variant forms, one being motivated to do so in order to determine the presence of variants and their proportions relative to HbA in order to properly achieve/assist in achieving glycemic control for diabetic patients (Walker, teaching desirable for this reason, to know the variants and their amounts).
The ordinarily skilled artisan would have a reasonable expectation of success considering Rutter already disclose the ability to detect hemoglobin with immunochromatographic systems, Rutter further teaching the providing capture antibody to each variant on such devices was known in the art. As such, one would expect the modification, to provide each capture antibody as its own indicator zone, to be an improvement since the modification would allow each variant 
It would have been further prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the control reagent of Rutter as an antibody that binds residual detector antibody, as in Davis, in order to demonstrate proper operation of the device regardless of whether or not analyte is present in the sample (the motivation is in order to demonstrate proper operation of the device during its use). The modification would be considered an obvious matter of applying a known technique to a known immunochromatographic product, specifically the prior art contained the base product, namely immunochromatographic lateral flow devices (for example, as in Rutter and/or Eisinger). Further the prior art contained the known technique of providing on such devices a control band capable of binding residual detector (labeled) antibody for the purpose of demonstrating proper operation of the device (Davis), independent of the presence of targeted analyte(s). One of ordinary skill in the art would have recognized that applying the technique of providing a control band to bind residual detector antibody would have yielded predictable results, namely the ability to confirm proper operation of the device during its use. One of ordinary skill would have a reasonable expectation of success in modifying the device to provide a control as in Davis because the device of Davis, similarly to that as taught by the combination of the cited art, operates by lateral flow of sample through conjugate (the conjugate is already present at the device, and would be available to bind at a control for showing proper operation, this modification feasible considering it was already an art recognized technique, as shown by Davis).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector antibody, specifically to have 
Regarding claims 2 and 54, see as cited above, the system taught by the cited prior art comprises colorimetric immunoassay (e.g., the combination of the cited art addresses a detector antibody that is either a particulate label (colorimetric) or enzyme label (ELISA), the assay comprising a non-competitive assay).
Regarding claim 3, see as cited above, the combination of the cited art addresses a substrate comprising a chromatography matrix.
Regarding claim 51, see as cited above, the cited art addresses a substrate comprising a test strip that is a chromatography matrix, the immunoassay intended for the purpose of being used at point of care.
Regarding claim 53, it would have been obvious, and one of ordinary skill would have a reasonable expectation of success, to have arranged the capture zones in any order including in the order of HbC, HbS and HbA (such that sample first interacts with HbC, then HbS, then HbA) because regardless of their order/position, the sample will proceed through the device. Since each capture antibody is specific for a particular variant, it would have been further obvious that the order is insignificant because each variant (if present in a sample) will bind only at its 
Regarding claim 55, Walker does teach pre-treating samples in order to expose hemoglobin epitopes (see para [0115]). More particularly Rutter et al. teach systems comprising a lysis buffer for lysing blood samples prior to addition of sample to the immunochromatographic device in order to release hemoglobin from the cells (Triton® X-100, see e.g., paras [0029], [0034] and Figure 2, Figure 2 showing the system including the buffer). Specifically, Rutter teach a system comprising an immunochromatographic substrate (discussed in detail above), the system also comprising the lysis solution which includes a detergent. The lysis solution including the detergent reads on “extraction buffer including detergent” as presently claimed, since the purpose is to extract hemoglobin from the cells. 

Claims 5, 8, 9, 11-18, 20-26, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Rutter et al. in view of Walker et al., Eisinger et al. and Davis et al.
Rutter et al. is as cited previously in detail above (see above detailed citations). 
Although Rutter does teach capture and detection of hemoglobin variants, including hemoglobin variants other than glycated hemoglobin, Rutter fails to teach the system capable of detection of hemoglobinopathies (does not distinguish the variants), and fails to teach the control reagent as an antibody.
Walker et al. is also as cited previously in detail above (see above detailed citations). 
Eisinger et al. is also as cited previously in detail above (see above detailed citations). 
Davis is also as cited previously in detail above (see above detailed citations). 
prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral flow immunochromatographic device of Rutter, the device having capture antibodies for each of the hemoglobin variants as indicated, so that each of the different capture antibodies is located in its own indicator zone, as in Eisinger, for the reasons as indicated previously above (see detailed analyses previously above, as the same reasoning also applies presently).
Additionally, it would have been further prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the control reagent of Rutter as an antibody that binds residual detector antibody, as in Davis, for the reasons as indicated previously above (see above analyses as the same reasoning also applies presently).
Regarding claims 8 and 12, see as indicated previously above, the combination of the cited are results in a lateral flow device as claimed wherein the first, second and third capture antibodies are immobilized in an analyte capture zone.
Regarding claim 9, see the analyses above citing Davis, the control band as established by the combination of the cited art addresses the presently claimed “fourth capture antibody immobilized on the test strip in a fourth analyte capture zone” (immobilized fourth antibody as claimed).
Regarding claims 11 and 15, the limitations specific to the shape of the capture zones (see claim 11, rectangular shaped or circular shaped capture zones; claim 15 capture zones arranged in a linear array parallel and equidistant on chromatography matrix), see as in Rutter, capture zones are shown as equidistant parallel lines spanning the width of the membrane (rectangular, see Figure 7) and in Eisinger see Figure 9 described at col. 13, lines 53 to col. 14, showing indicator zones provided at equidistantly spaced circular spots. See Eisinger teaching (col. 13, 
Regarding claim 13, see Rutter teaches a lateral flow devices comprising sample addition areas (Rutter, Figure 7, sample addition port and pad para [0058]). The device as taught by the combination of the cited art capable of receiving sample such as whole blood.
Regarding claim 14, the limitation “wherein the sample receiving area is configured to receive whole blood samples, dried blood samples, packed red cell samples, isolated or purified human hemoglobin protein samples, or freshly collected filter paper samples” fails to further limit the sample receiving area to any specific or particular structure. It would be expected that the device as taught by the combination of the cited prior art be considered configured to receive at least whole blood samples or isolated or purified human hemoglobin samples since such samples encompass fluid samples and the device as taught by the cited prior art is a lateral flow device capable of receiving fluid samples including blood (see e.g., Rutter teaching blood samples mixed with lysis solution added to the sample addition region, and Eisinger teaching whole blood samples added to a sample application zone, citations previously above).

Regarding claim 18, see Walker as cited above, the combination of the cited art addressing the detector antibody binding α or β chain as claimed (the antibody is necessarily one of a monoclonal or a polyclonal antibody, see further para [0072]). It would have been obvious to have provided the detector antibody of Walker as the detector antibody that binds each variant as an obvious matter of a known reagent for its known purpose (Walker specifically teaching the antibody detects all variant forms, as such, one would have a reasonable expectation of success). 
Regarding claim 20, see as discussed above, the combination of the cited art addresses detectable moiety that is an enzyme or a particulate label. 
Regarding claim 21, the combination of the cited art addresses the matrix material as claimed, see for example Rutter teach suitable known materials such as nitrocellulose, nylon and the like (col. 6, lines 52-55, thereby addressing nitrocellulose membrane as claimed).
Regarding claim 22, the combination of the cited art addresses a strip comprising the components of a sandwich assay (see capture and detector antibody sandwich the target analyte).
Regarding claims 23 and 24, as indicated previously above, the device as taught by the combined prior art simultaneously detects HbS, HbC and HbA. Further the devices capable of quantitative determination of analyte (see e.g., abstract, and paras [0007], [0052] of Rutter, and Eisinger et al., col. 20, lines 28-30 and Example 6).
Regarding claim 25 (for the purpose of examination this claims is interpreted as depending from independent claim 5), as indicated previously above, the device comprises the 
Regarding claim 26, see also as addressed previously, the combination of the cited prior addresses a device configured to be used at point of care.
Regarding claim 56, Rutter is as cited above teaching lyses of cells with detergent containing buffer in order to release hemoglobin from cells in the sample (see above analysis of claim 55). Eisinger et al. cited in detail previously above, does also teach retaining reagents including buffer reagent in reservoirs that are part of the lateral flow device (see e.g., col. 13, lines 5-17, vials that rupture upon application of pressure), see Eisinger teach crusher buttons positioned to cause the vials to be crushed or ruptured to open the vial (col. 13, lines 37-52). When given broadest reasonable interpretation, the reservoirs of Eisinger read on the claimed “buffer module”, as it is an individual, self-contained compartment containing the buffer). Eisinger recognize this on device feature as a convenient mechanism (col. 13, lines 45-47).
It would have been obvious to have modified the system as taught by the combination of the cited art above, in order to further included a buffer including a detergent (such as TritonX-100), as in Rutter for the reasons as indicated above (see detailed analysis regarding claim 55 above). Further it would have been obvious to have provided the buffer reagent for lysing the cells and extracting the hemoglobin (extraction buffer) in a crushable compartment provided on the device as in Eisinger, the compartment thereby addressing the device “further comprising a buffer module containing an extraction buffer” because this provides convenient mechanism for providing the reagent. The ordinarily skilled artisan would have a reasonable expectation of 
Regarding claim 57, see as cited above Eisinger teach labels including colored particles (col. 5, line 30 for example); see at lines 31-32, Eisinger teach detection by means of, for example, direct visual observation, by developing a color (see also col. 13, lines 35-36 describing the ability to see color; and col. 18, lines 36-39, and also lines 62-63, referring to visible particle entrapment as convenient). It would have been further obvious to have detected the detector antibody by visualization of color for convenience. One having ordinary skill would have a reasonable expectation of success considering the modification would amount to using a known label for its art recognized purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8, 9, 12-14, 16-18, 20, 22-26, 51, 53-55 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 26-30 of copending Application No. 16/076,489 in view of  Kohne, Hemoglobinopathies, Clinical Manifestations, Diagnosis, and Treatment, Dtsch Arztebl Int., 108(31-32), (2011), p. 532-540, Walker et al. (as previously cited), Eisinger et al. (previously cited) and Davis et al. (previously cited).

The copending application fails to teach the one or more capture antibodies further bind HbA and HbC as claimed (claim 1). The copending application also fails to teach a fourth capture antibody immobilized on the test strip, wherein the fourth capture antibody serves as a control for the immunoassay.
Kohne teach hemoglobinopathies (genetic disease of hemoglobin) are a public health issue; that in order to adequately care of affected patients, a variety of diagnostic and therapeutic measures are required (see abstract). Kohne teach main hemoglobin variants (abnormal hemoglobins) are HbS, HbE and HbC. Regarding diagnostic conclusions, see Table 3 for example, Kohne teach specific hemoglobin patterns associated with various hemoglobinopathies e.g., sickle-cell disease, based on percentages of the variants HbS, HbA2 and HbF, HbC (disease is based on percentages of the different variants HbC, HbA2 and HbC). 
Walker teach it is desirable to perform multiplex detection in order to detect various variant forms of hemoglobin (see cited previously above, various variants) in order to assist in providing glycemic control (variants can affect measurement of glycated hemoglobin), see end 
Eisinger et al. teach an example of an immunochromatographic apparatus/system comprising a porous membrane for promoting lateral flow as an assay substrate (see abstract), the substrate comprising an affixed specific binding member for capture of an analyte described as an indicator zone, see col. 5, lines 12-18). See at col. 5, lines 12-18 Eisinger teach a membrane may contain multiple indicator zones to detect different analytes (see also col. 11, lines 45-48, col. 16, lines 60-65 and Figure 9). See also col. 18, starting at line 10, Eisinger teach detection can be performed relying on detectable particles (see lines 19-39), and further using non particulate labels (such as enzymes) col. 18 starting at line 61 to col. 19.
Davis et al. is as cited previously above, see Davis at para [0008] Davis teach providing a control band (immobilized anti-IgG) at the substrate device (on a lateral flow immunoassay device similar to that of the copending application), the device also specifically providing excess labeled antibody, such that even if the targeted analyte is present in the sample, there is sufficient labeled species present to ensure some passes beyond the capture band. Davis teach that whether or not the analyte is present, some labeled antibody reaches the control band (capture antibody that binds and capture the excess label). As such, Davis is teaching a control that demonstrates proper operation of the device regardless of presence/absence of analyte. 
Regarding claims 1 and 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the invention of the 
It would have been further prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided an additional (fourth) control band comprising a fourth capture antibody following the capture bands (following the bands for HbS, HbC and HbA), the control band (capture band) in order to bind/capture residual detector antibody so as to provide a way to demonstrate proper operation of the device regardless of whether or not analyte is present in the sample (the motivation is in order to demonstrate proper operation of the device during its use). One of ordinary skill would have a reasonable expectation of success in modifying the device to provide a control as in Davis because the device of Davis similarly to that as taught by the copending application and the combination of the cited art, operates by lateral flow of sample through conjugate (the conjugate is already present at the device, and would be available to bind at a control for showing proper operation).

Regarding claim 2, see copending application at e.g., claims 3 and 7, thereby describing a system that is a colorimetric assay, or radioimmunoassay; further as described above, the device is a non-competitive assay.
Regarding claim 3, see as cited above, the copending application teaching a substrate that is a chromatography matrix.
Regarding claim 8, see copending claim 15 (test lines visible in the test window) thereby teaching a capture zone.
Regarding claim 9, the combination of the copending application and the cited prior art addresses a fourth capture antibody that is immobilized on the test strip in a fourth zone (see regarding Davis, a capture antibody that capture excess labeled conjugate).
Regarding claim 12, capture lines for each capture antibody thereby address zones that are “simplexed” (specific for each singularly), see the combination of the cited art addressing multiplex detection, i.e. multiple capture antibodies provided in multiplex format (multiple lines, each line for a given variant). 

Regarding claim 14, see the copending application at claim 6 teaching the device capable of receiving the same samples as claimed.
Regarding claims 16 and 17, see copending claim 9 similarly reciting a conjugate pad, the conjugate pad provided between sample addition and capture zones (see copending claim 14, one end of the device comprises a sample pad, sample flows to the other end comprising a wicking pad).
Regarding claim 18, see copending claim 16 (monoclonal or polyclonal antibody).
Regarding claim 20, see copending claims 3 and 7 regarding the detectable marker (radiolabel, particulate, etc.).
Regarding claim 22, the copending application having a capture and detection antibody is describing a sandwich assay format (see above).
Regarding claim 23, the combination of the copending application, Kohne and Walker address having antibody for all three variants on a single device (simultaneous detection), see above.
Regarding claim 24, see copending application at claim 4 recites the device can be quantitative and/or qualitative.
Regarding claim 25, since the device as taught by the copending application and the cited prior art is for detecting the hemoglobin variants HbS, HbC and HbA, it would similarly be expected capable of the same intended use, namely of assisting in the diagnosis of hemoglobinopathies (the intended use fails to further limit the structure of the device as claimed, 
Regarding claim 26, the device of the copending application similarly is capable of the intended use of being used at point of care (see copending claim 9). 
Regarding claim 51, see copending claims 1 and 9 the copending application teaching a device that can be used at point of care, having a substrate that is chromatography matrix (point of care device)
Regarding claim 53, it would have been further obvious, and one of ordinary skill would have a reasonable expectation of success, to have arranged the capture zones in any order including in the order of HbC, HbS and HbA (such that sample first interacts with HbC, then HbS, then HbA) because regardless of their order/position, the sample will proceed through the device as taught by the combination of the cited art (sample contacts each capture reagent as it flow through the device). Since each capture antibody is specific for a particular variant, it would have been further obvious that the order is insignificant because each variant (if present in a sample) will bind only at its corresponding capture antibody). It is not expected that arrangement of the capture antibodies (the arrangement of their order) would have modified the operation of the device. MPEP 2144.04.
Regarding claims 54 and 57, see copending application claims 7, 13, 18, 20 and 30 recites detectable by visualization of color (visually detectable labels recited).
Regarding claim 55, see further copending claim 26, describing a system comprising a buffer in buffer module, and copending claim 29, the buffer including a detergent (extraction buffer).

Claims 11, 15, 21 and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 26-30 of copending Application No. 16/076,489 in view of Kohne, Walker et al., Eisinger et al. and Davis et al., as applied to claims 8 and 5 previously above, and further in view of Rutter et al. (cited previously).
The copending application, Kohne, Walker, Eisinger and Davis are as cited previously above reciting a device substantially as claimed; however, fails to teach analyte capture zones as rectangular or circular shaped (claim 11), and fails to teach capture zones arranged on a the strip in a linear array parallel and equidistant on the matrix (claim 15). See also the copending application fails to teach matrix material comprising a nitrocellulose membrane, polyvinylidene fluoride membrane, (charge-modified) nylon membrane, or polyethersulfone membrane (claim 21). Further, the copending application, although teaching systems comprising an extraction buffer including a detergent, fails to teach the immunoassay device comprising an extraction buffer (the buffer a component of the device, claim 56).
Regarding claims 11 and 15, limitations specific to the shape of the capture zones (see claim 11, rectangular shaped or circular shaped capture zones; claim 15 capture zones arranged in a linear array parallel and equidistant on chromatography matrix), see each of Rutter et al. and Eisinger et al. which set forth examples of similar lateral flow assay device designs (both Rutter and Eisinger cited previously in detail above). 
See as in Rutter, capture zones are shown as equidistant parallel lines spanning the width of the membrane (rectangular, see Figure 7, for example control and test capture zones).
Further, Eisinger at Figure 9 described at col. 13, lines 53 to col. 14, show indicator zones provided at equidistantly spaced circular spots. See Eisinger teaching (col. 13, end of column) geometry is arbitrary. 

Regarding claim 21, Rutter similarly teach lateral flow device for the detection of a hemoglobin target analyte (see detailed citation previously above), the reference teaching lateral flow device chromatography matrix material as suitable known materials such as nitrocellulose, nylon and the like (col. 6, lines 52-55).
It would have been further prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the copending application in order to rely on matrix material that is either nitrocellulose or nylon as taught by Rutter because these were known suitable material for promoting fluid flow during the operation of such devices as in the copending application (an obvious matter of using a known material for its known purpose). One of ordinary skill would have a reasonable expectation of success modifying to implement a known material for its known purpose.
	Regarding claim 56, see Rutter as cited previously in detail above, it would have been obvious to have modified the lateral device in order to provide the extraction buffer as a feature of the immunoassay device as in Rutter for the reasons as discussed previously above (see the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 14, see as indicated above, the objection to the drawings is withdrawn in response the replacement drawings filed 03/30/2021.
Regarding remarks at page 15, see as indicated previously above, the previous objections to the claims are withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claim 56 under 35 U.S.C. 112(a), Applicant indicates amendments to recite “a buffer module containing the extraction buffer” (remarks page 16) and refers to support at pages 10 and 32, Figure 4A-4D and in Example 4. However, the claim limitation is still considered new matter because the buffer module containing the extraction buffer is recited as part of the immunoassay device itself, i.e., the lateral flow test strip immunoassay device (see the preamble of claim 56, “The immunoassay device of claim 5, further comprising…”). As indicated in the rejection detail above, the originally filed specification, including the passages of the disclosure cited by Applicant as supporting the amendment, indicate the immunoassay device (the test strip) and the buffer module are separate 
Regarding remarks at page 17, see as indicated previously above, the rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
Regarding remarks at pages 17-18, see as indicated previously above, the rejection of claims under 35 U.S.C. 112(d) is withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 103, Applicant argues the independent claims would not have been obvious over the cited combination of the prior art; rather Applicant asserts the combination of the cited references relates to detection of glycated hemoglobin, and thus, at best, appears to describe a range of possible capture antibodies and does not specify any criticality of choosing a particular subset of capture antibodies (remarks pages 18-19). Applicant specifically argues that the cited sections of Rutter et al. (i.e., paras [0017], [0018], [0023], [0055]-[0057]) actually teach simultaneous visualization occurs. 
However, these arguments are not persuasive, see the pending grounds of rejection as set forth previously and above, the combination of the cited art addresses a product comprising capture antibody for each of the claimed HbA, HbS and HbC. Further, Rutter does support a device/system that simultaneously detects all the claimed forms, see para [0041], Rutter teaching embodiments comprising a mixture of antibodies specific for variants of hemoglobin HbA, HbA2, HbF, HbC, HbD, HbE and HbS), the mixture thereby addressing each immobilized on a substrate in a configuration wherein simultaneous detection and visualization of presence of each is provided (see the capture antibodies located on the same device in a capture zone(s)). Further, the combination of the cited art as detailed in the analysis above (see under the grounds of Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art and Applicant need not have the same reason for combining the prior art elements. 
Applicant further argues that in marked contrast from the prior art, claims 1 and 5 recite a particular structural configuration for the capture antibodies for HbA, HbS and HbC on a substrate of a lateral flow test strip, Applicant argues this is particularly relevant in being able to detect the presence of sickle cell disease and sickle cell traits. Applicant argues the presently disclosed and claimed system can provide for visualization of the presence or absence, or 
However, see the combination of the cited art results in the same particular structural configuration of the product as claimed, and as such would be expected capable of the same asserted intended use as argued by Applicant (capable of detection of sickle cell disease). The device/system as taught by the cited prior art would similarly be expected to provide for the same asserted detection of disease, a carrier of disease and a normal subject, as argued by Applicant. The device as taught by the prior art is structurally indistinguishable from that which is claimed and so would similarly be expected capable of having the ability to precisely and simultaneously detect the variants as claimed. There is no recited feature which distinguishes the claimed invention from the product taught by the combination of the cited art. While the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429. In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990). In the instant case, since the cited art teaches a device/system which meets the structural limitations of the claims, the device/system taught would necessarily be capable of being used in the same manner and for the intended use as argued. 
Applicant further argues that one having ordinary skill in the art would not look to Walker et al., which describes a flow cytometry based assay system, for approaches to modify a system as taught by Rutter. Rather Applicant asserts the Office is inappropriately using the teachings of the presently disclosed subject matter as a template to combine the prior art. This argument is not persuasive, because Walker provides motivation for why the ordinarily skilled multiple indicator zones in order to detect different analytes (see also col. 11, lines 45-48, col. 16, lines 60-65 and Figure 9). The concept of multiplex detection on a single assay test strip was not novel or unobvious at the time, and as indicated by the citation of Walker, there was direct motivation for why the ordinarily skilled artisan would want to be able to distinguish the various variant forms. In response to applicant's argument suggesting that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (i.e., that Applicant’s disclosure has been used as a template to combine the cited art), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, for the reasons as discussed in detail above, it is maintained that the present grounds of rejection only takes into account knowledge which was within the level of ordinary skill at the time.  

Regarding new claim 57 (remarks page 22), the claim is rejected as set forth in detail above in the pending grounds of rejection.
For all of these reasons as indicated above, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641